Name: Decision of the EEA Joint Committee No 6/98 of 30 January 1998 amending Annex VII (Mutual recognition of professional qualifications) to the EEA Agreement
 Type: Decision
 Subject Matter: labour market;  education;  teaching;  European construction;  employment
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/8 DECISION OF THE EEA JOINT COMMITTEE No 6/98 of 30 January 1998 amending Annex VII (Mutual recognition of professional qualifications) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VII to the Agreement was amended by Decision of the EEA Joint Committee No 22/97 (1); Whereas Commission Directive 97/38/EC of 20 June 1997 amending Annex C to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Council Directive 89/48/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point la (Council Directive 92/51/EEC) in Annex VII to the Agreement:  397 L 0038: Commission Directive 97/38/EC of 20 June 1997 (OJ L 184, 12.7.1997, p. 31). Article 2 At the end of adaptation (c) to point la (Council Directive 92/51/EEC) in Annex VII to the Agreement, the words as amended by Commission Directive 97/38/EC shall be added. Article 3 The texts of Directive 97/38/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 February 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 January 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 242, 4.9.1997, p. 69. (2) OJ L 184, 12.7.1997, p. 31.